—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered November 15, 1994, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence, identification testimony, and statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant’s contention that the police officers lacked a "founded reason” to stop him is raised for the first time on appeal, and therefore is unpreserved for appellate review (see, People v Smith, 219 AD2d 504; People v Turner, 216 AD2d 931; People v Long, 195 AD2d 610; People v Jones, 178 AD2d 302).
In any event, under the totality of the circumstances in this case, the actions of the police were within the bounds of a law*531ful investigatory stop (see, People v Turner, supra; People v Seiden, 199 AD2d 437; People v Randall, 175 AD2d 142). Thompson, J. P., Joy, Krausman and Luciano, JJ., concur.